NOT RECOMMENDED FOR PUBLICATION
File Name: 15a0582n.06

No.14u3828 H I. E 3
UNITED STATES COURT OF APPEALS AUG 1? 7 2015
FOR THE SIXTH CIRCUIT
PEBORAH S. HUNT, Clerk

CHRISTOPHER J. MOFFAT, CLARISSA E.
THOMPSON, and PATRICIA A. SCHMIDT,

Plaintiffs-Appellants,

ON APPEAL FROM THE
UNITED STATES DISTRICT
COURT FOR THE NORTHERN
DISTRICT OF OHIO

V.

WAL-MART STORES, TNC.; WAL—MART
ASSOCIATES, INC.; and WAL—MART STORES
EAST, LP,

Defendants-Appellees.

VVVVVVVUUVVUU

BEFORE: KETHLEDGE and WHITE, Circuit Judges; LUDINGTON, District Judge:
PER CURIAM. Christopher Moffat, Clarissa Thompson, and Patricia Schmidt appeal
from the district court’s grant of summary judgment to their former employer, Wal~Mart Stores
East, LP (Walmar’t),l on their age discrimination claims brought under the Age Discrimination in
Employment Act, 29 U.S.C. §§ 621—634, and analogous state law, Ohio Rev. Code §4112.02.
Because there are genuine issues of material fact regarding whether Walmart’s proffered reasou

for discharging Plaintiffs was pretext for age discrimination, we REVERSE.

* The Honorable Thomas L. Ludington, United States District Judge for the Eastern
District of Michigan, sitting by designation. '

I In addition to Wal-Mart Stores East, LP, Plaintiffs named Wal-Mart Stores, Inc., and
Wal—Mart Associates, Inc., as defendants in their amended complaint. But as the district court
noted, Plaintiffs do not dispute that Wal-Mart Stores East, LP, is the sole proper defendant.

No. 14-3 828, Moﬁ’af er al. v. Wal—Mart Stores, Inc. et a].

I.

Walmart employed Plaintiffs at its Brooklyn, Ohio, store in the Lawn and Garden
Department. Moffat worked as a sales associate for seven years, and Thompson for more than
ten years. Schmidt, who served for more than sixteen years, was employed as the Brooklyn
store’s Lawn and Garden Department Manager. According to Assistant Store Manager Brandon
Donegan, Walmart assigned six employees to work primarily in the Lawn and Garden
Department: Moffat (age 54), Thompson (62), Schmidt (59), and three younger associates
(19, 21, and 23).

In June 2010, Walmart Asset Protection Coordinator Debbie Jenkins, while reviewing
surveillance camera footage, saw Plaintiffs bag plants at a cash register, set the bags aside, and
later carry the bags out of the store without paying. She suspected Plaintiffs of theft, and
informed her supervisor, 31-year-old Market Asset Protection Manager Joe Theobald, who also
viewed the video footage. Theobald instructed her to complete an investigation “by the book.”

As part of her investigation into the suspected theft, and after discussing the video with
Theobald, Jenkins, along with an assistant store manager, interviewed each Plaintiff individually.
After Plaintiffs admitted to taking the plants, Jenkins accused them of violating Walmart’s policy
against accepting gifts from vendors. Walmart’s Statement of Ethics, to which employees must
adhere, states that an employee “is to never accept gifts or entertainment from any supplier,
potential supplier, government, or any person the associate has reason to believe may be seeking

to inﬂuence business decisions or transactions.”2 The policy does not, however, deﬁne the term

“gift. '53

2 There are two versions of Walmart’s Statement of Ethics in the record. The parties do
not contend that there are material differences between them.

-2-

No. 14-3828, Moﬂat er al. v. WaluMart Stores, Inc. et al.

managers to try less-draconian measures before ﬁring an associate for any reason, a reasonable
jury could ﬁnd that Walmart did not dismiss Plaintiffs for taking the plants.

Other indicia of pretext appear in the record, though not argued on appeal by Plaintiffs.
Consistent with his indifferent attitude, Theobald testiﬁed that after discharging Plaintiffs, he
reviewed their ﬁles and learned that they alleged younger employees had taken plants in previous
years, but he did not open an investigation into the allegations or instruct another person to do so.
Further, Theobald’s decision-making process did not comport with Walmart’s
Investigation/Suspension Policy.9 Under that policy, Human Resources conducts all
investigations, except those involving fraud or theft. When theft or fraud is suspected, Asset
Protection or Corporate Investigations will investigate, not Human Resources. During a theft
investigation, if Asset Protection determines there simply was no theft or fraud, it will continue
and complete the investigation; however, if Asset Protection determines that an associate
violated Walmart policy but did not engage in theft or fraud, as Jenkins and Theobald did here, it
must c0nsult with Human Resources before discharging the employee. Human Resources, in

such a case, must approve Asset Protection’s decisiori to dismiss the employee, after it reviews

9 The parties make no issue over Schmidt’s role as a department manager. Although
Walmart maintains that “no Walmart salaried member of management had ever given [Plaintiffs]
permission to take any plants home,” Schmidt (and a prior Lawn and Garden Department
Manager) tacitly approved the taking of the discarded plants when she also took plants.
(Emphasis removed.) Walmart suggests only salaried managers, not hourly managers like
Schmidt, had authority to resolve ethical issues. However, that distinction is at odds with
Walmart’s written policies. According to Walmart’s written job description for the Lawn and
Garden Department Manager, an essential function of Schmidt’s duties included supervising
Lawn and Garden Department employees by “teaching and supporting Company policies and
procedures [and] ensuring compliance.” The job description also required her to be proﬁcient in
ethics and compliance. Moreover, if an employee has questions about a gift or an ethical issue,
Walmart policy instructs him to contact his supervisor or the Ethics Ofﬁce. A jury might
reasonably ﬁnd that Walmart’s stated reason for dismissing Moffat and Thompson is pretexual in
light of a manager’s tacit approval of the alleged misconduct.

-11-

No. 14—3 828, Moﬂat et al. v. Wal-Mart Stores, Inc. et al.

all relevant records. However, Theobald was the sole decision-maker here, as Walmart
emphasizes, and it appears he did not consult with Human Resources, or seek and receive
approval to discharge Plaintiffs.10 All of this is evidence from which a jury could reasonably
conclude that Plaintiffs’ alleged misconduct did not actually motivate Walmart’s decision, and

thus, Walmart’s proffered rationale was not the real reason for discharging Plaintiffs.

2.

Even if a plaintiff provides sufﬁcient evidence to create a factual dispute regarding the
falsity of the employer’s proffered reasons, the employer is entitled to summary judgment if the
honest-belief rule applies. Where the employer has an “honest belief" in the nondiscriminatory
basis on which it has made its adverse employment decision, the employee does not show
pretext. Tingle v. Arbors at Hilliard, 692 F.3d 523, 530—31 (6th Cir. 2012). The “key inquiry in
assessing whether an employer holds such an honest belief is whether the employer made a
reasonably informed and considered decision before taking the complained—of action.” Michael
1:. Caterpillar Fin. Servs. Corp, 496 F.3d 584, 598—99 (6th Cir. 2007) (internal quotation marks
omitted). An employer that reasonably and honestly relies on particularized facts in making an
adverse employment decision is entitled to summary judgment on pretext, “even if its conclusion
is later shown to be mistaken, foolish, trivial, or baseless.” Chen, 580 F.3d at 401 (internal

quotation marks omitted). However, if the plaintiff can show that the employer’s decisional

1° Plaintiffs allege that younger employees had been disciplined less harshly for more
serious misconduct and that the younger employees are proper comparators. For instance, a 26-
year-old associate was reprimanded for “writting [sic] a bad check and then recieving [sic] a
payroll advance,” which the supervisor concluded was “like stealing merchandis[e] from the
store.” Walmart contends, and the district court agreed, that the younger employees were not
similarly situated to Plaintiffs because they were disciplined by someone other than Theobald.
The disparity in discipline (and decision maker) is perhaps explainable in part by Theobald’s
apparent failure to follow Walmart’s Investigation/Suspension Policy in investigating Plaintiffs”
alleged policy violations.

-12-

No. 14-3 828, Moﬂal‘ er al. v. Wal-Mart Stores, Inc. et al.

process was “unworthy of credence” by producing “sufficient evidence to establish that the
employer failed to make a reasonably informed and considered decision before taking its adverse
employment action,” then the honest—belief defense does not apply. Smith 1:. Chrysler Corp, 155
F.3d 799, 807w08 (6th Cir. 1998) (internal quotation marks omitted).

Here, Theobald’s own testimony shows that he did not ascertain or know all the relevant
facts, and that he did not think it important to know such facts before terminating Plaintiffs’
employment. The honest-belief defense, therefore, does not apply. In sum, considering the
totality of the circumstances, a jury could reasonably find that Waimart’s proffered reason for
discharging Plaintiffs is false.

C.

A plaintiffs prima facie case, together with evidence showing the employer’s proffered
reason is false, permits the jury to infer the ultimate fact of intentional discrimination. Reeves v.
Sanderson Plumbing Prods, Inc, 530 U.S. 133, 147—49 (2000); St. Mary’s Honor Ctr. v. Hicks,
509 U.S. 502, 511 (1993). No additional proof of discrimination is required because “[p]roof
that the defendant’s explanation is unworthy of credence is simply one form of circumstantial
evidence that is probative of intentional discrimination, and it may be quite persuasive.” Reeves,
530 U.S. at 147; Hicks, 509 U.S. at 511. Judgment as a matter of law may be appropriate in
cases where, for example, the plaintiff’s prima facie case is not strong or the plaintiff creates
“only a weak issue of fact as to whether the employer’s reason was untrue and there was

abundant and uncontroverted independent evidence that no discrimination had occurred.”

-13-

No. 14-3828, Maﬁa: er al. v. Wat-Mart Stores, Inc. et al.

Reeves, 530 U.S. at 148. There is sufficient evidence here, however, to allow a jury to

reasonably ﬁnd that Walmart’s decision to discharge Plaintiffs was discriminatory.l1

IV.

For these reasons, we REVERSE.

H Plaintiffs assert that certain ageist remarks by a Walmart Senior Executive constitute
evidence of discriminatory animus, citing an internal memorandum proposing cost-savings
strategies to employee beneﬁts. Speciﬁcally, Plaintiffs contend the memorandum’s linking of its
aging workforce and higher health-care costs indicates bias. Assuming the memorandum does
indicate age-related bias, this court evaluates statements allegedly showing an employer’s age
bias under the following four factors, taking all of the circumstances into account: “(1) whether
the statements were made by a decision-maker or by an agent within the scope of his
employment; (2) whether the statements were related to the decision-making process; (3)
whether the statements were more than merely vague, ambiguous or isolated remarks; and (4)
whether they were made proximate in time to the act of termination.” Peters v. Lincoln Elec.
Ca, 285 F.3d 456, 478 (6th Cir. 2002). The memorandum fails all four factors. It was drafted in
2005 by a Senior Executive for Walmart’s Board of Directors, and there is no evidence that
Theobald read the memorandum at any time before dismissing Plaintiffs.

-14-

No. 14-3828, Maﬁa: 3: a]. v. Wal—Mart Stores, Inc. et al.

HELENE N. WHITE, Circuit Judge, concurring. I join in the per curiam opinion but
write separately to explain that a jury could also reasonably ﬁnd that Walmart’s asserted reason
for discharging Plaintiffs—that they accepted a gift—has no basis in fact.

Plaintiffs maintain Walmart’s decision has no basis in fact because their cenduct did not
amount to a violation of Walmart’s Statement of Ethics; more speciﬁcally, taking plants
discarded as sick and dying by the owner is not accepting a gift in the general sense of the term
or under the gift policy. Walmart argues that its Statement of Ethics clearly prohibited Plaintiffs’
conduct, that Plaintiffs essentially argue that Walmart’s interpretation of its own policy is
unreasonable, and that the court must defer to Walmart’s interpretation of its policy. Although it
is true Plaintiffs admitted taking the plants, ajury could reasonably ﬁnd, based on the testimony
of Walmart employees, that Walmart’s policy, which does not deﬁne “gift,” does not prohibit
taking sick plants a vendor has asked the employee to discard.

Walmart accepts, as it must at this stage, Thompson’s testimony that the Bonnie Bell
employee placed dead or dying plants in a cart and asked Thompson to throw the plants away,
and after she commented she could save a few, the vendor’s employee responded, “[G]o for it.”
Thus, whether Plaintiffs violated Walmart’s policy on gifts turns on whether Plaintiffs’ taking
the discarded sick plants constitutes a gift.

Both Jenkins’s and Theobald’s testimony disputes Walmart’s contention that Plaintiffs
accepted a gift. Asked if taking an item from a vendor who requested the employee throw the
item into the garbage violates Walmart’s gift policy, Jenkins replied, “No.” She further admitted
that retrieving something from the trash does not constitute acceptance of a gift or a violation of
the gift policy. Despite this understanding of the policy, Jenkins did not interview the Bonnie

Bell employee to conﬁrm Thompson’s version of events.

-15-

No. 14-3828, Moﬂat er al. v. Wal-Mart Stores, Inc. et al.

Similarly, Theobald was asked, “If the vendor[] says, would you mind throwing this in
the trash for me and the employee looks at it, throws it in the trash, but then decides, well, I think
I’ll take it home, is that a violation of the policy?,” and answered, “I don’t believe that they at

1,1

that point would have violated the Gifts and Entertainment Policy, no. Nevertheless, the actual
circumstances of Plaintiffs’ taking of the plants did not matter to Theobald. Although Theobald
testiﬁed that “it depends on what the vendor is saying” to the associate in determining whether
the employee violated the gift policy, he maintained that he ordinarily makes employment
decisions without having “possession of all the facts,” even though he agreed that it is “important
that you learn all of the important facts about what has happened . . . before deciding whether
you impose discipline at all.” And in this case, he testiﬁed he made the decision to discharge
Plaintiffs without knowing whether the plants were pay-per-scan items or garbage. Indeed, he
maintained that those facts did not matter because Plaintiffs “left with merchandise from the
facility” without paying, so he viewed their actions as demonstrating “compromised integrity”

and decided to discharge them.2 A jury could reasonably ﬁnd that Walmart’s stated reason for

discharging Plaintiffs has no basis in fact because Plaintiffs did not accept a gift in violation of

1At oral argument, Walmart’s counsel was unable to offer a material distinction between
retrieving discarded plants from the garbage and intercepting discarded plants before they are
physically placed in the garbage, and I perceive none. In either case, the plants would be
regarded as dying and having no value, and would be abandoned. See Long v. Noah ’S Lost Ark,
Inc, 814 N.E.2d 555, 563 (Ohio Ct. App. 2004) (abandonment is the “absolute unequivocal
relinquishment” of property “without regard as to who may take over” ownership; it is the
“virtual throwing away” of property).

2One Walmart document lists theft, violent act, dishonesty, and misappr0priation of
company assets as examples of “Gross Misconduct—Integrity Issue.”

-16-

No. 14-3828, Moﬂat er al. v. Wal-Mart Stores, Inc. at a],

Walmart’s gift policy,3 and, as discussed in the per curiam opinion, Theobald did not have an

honest belief that the policy had been violated.

3Additionally, Theobald’s disregard for ascertaining all the relevant facts before
implementing an adverse employment decision is additional evidence from which a jury could
reasonably ﬁnd that Plaintiffs’ alleged violation of the gift policy did not actually motivate

Walmart’s decision.

-17-

No. 14-3828, Moffat er al. v. Wal—Mart Stores, Inc. et at.

THOMAS L. LUDINGTON, District Judge, dissenting. I write separately to
respectfully address two primary points. First, Appellant Schmidt, who was not replaced by a
younger employee, has not met her prima facie burden to produce evidence raising an inference
of Wal-Mart’s age discrimination. Second, Appellants, in my View, have not identiﬁed anything
about Theobald’s interpretation and implementation of Wal-Mart’s ethics policy that suggests an
ageist agenda. I would afﬁrm the district court.

I.

The facts as set forth by the majority are largely uncontroversial. It is worth noting,
however, that the ultimate decision-maker in this case, Joseph Theobald, was not responsible for
conducting the initial investigation into the Appellants” alleged misbehavior. Rather, Theobald’s
subordinate, Asset Protection Coordinator Debbie Jenkins was. Theobald’s job was to review her
investigation and reach a personnel decision based on the facts she gathered. Jenkins checked
with Theobald twice during the investigation: once at its outset, when she viewed security
footage of Appellants taking inventory from the store without paying for it, and again when her
investigation was complete. When Theobald learned that Appellants acknowledged receiving the
merchandise from a vendor, he made the decision to terminate their employment.

II.
A.

Schmidt did not demonstrate a prima facie case of age discrimination. The majority’s
contention that she did rests primarily on the fact that Schmidt was terminated together with two
other employees, Moffat and Thompson, as a result of the same plant-taking incident. But that
conclusion conﬂates an important distinction between Moffat and Thompson’s prima facie cases

and Schmidt’s prima facie case. Because Schmidt produced no direct evidence of age

-18..

No. 14-3828, Moﬂar er al, v. Wal—Mart Stores, Inc. et a].

discrimination and Schmidt was not replaced by a younger employee, the district court correctly
concluded that she could not establish disparate treatment inferentially utilizing the McDonnell-
Douglas burden shifting analysis.

As the majority correctly emphasizes, the requirement for inferentially establishing a
prima facie case of age discrimination is not as stringent as that applied by the district court.
Swierkiewicz v. Sorema N. AL, 534 US. 506, 510 (2002) (explaining that the fourth element of a
prima facie case requires only “circumstances that supp0rt an inference of discrimination”). A
plaintiff need not show she was replaced by a younger employee if she can show circumstances
that give rise to an inference of age discrimination. The majority, however, then proceeds to
apply a rule, the authority for which I am unaware, that permits Schmidt to establish a prima
facie case by simple association. That is, if a plaintiff such as Schmidt is terminated along with
other employees who can establish a prima facie case—even if they do so only by identifying a
younger replacement—the plaintiff is entitled to borrow the inference of discrimination that
arises out of the relative ages of her co-workers and her co-workers’ replacements. This is a new
rule that inc0rp0rates disparate-impact-like reasoning into a disparate treatment case. There are
several problems with such a rule.

The ﬁrst problem relates to the deﬁciency of corroborative evidence justifying
application of the rule in this case. Schmidt offers nothing analytically to justify associating her
case with Moffat and Thompson’s cases other than the fact that it arose in the context of the
plant-taking incident, which she also argues did not actually motivate Wal-Mart’s decision.
Schmidt has not identiﬁed any evidence about the process Wal-Mart employed to hire Moffat
and Thompson’s replacements that suggest age was at all relevant. Schmidt has not marshaled

any information about the number of applicants and their ages or the selection method that would

-19-

No. 14-3 828, Maﬁa? er a]. v. Wal—Mart Stores, Inc. et al.

suggest age was a discriminating factor. And Schmidt’s only effort to address the subject of age
at all was to explain in her termination interview that she thought there were younger employees
who she had heard engaged in similar misconduct but who were not terminated. But, despite the
availability of discovery Schmidt produced no evidence that the names she identiﬁed in the
termination interview were actually employees, that they were in fact younger employees, that
they engaged in similar misconduct or that their alleged misconduct was responded to by the
same decision-maker. That is, in summary, Schmidt offered no admissible evidence that Wal-
Mart was discriminating based on age other than observing that two of her co-workers were
replaced by younger employees.

The second problem with this rule is that deploying this sort-of disparate impact analysis
into the calculus of the McDonnell-Douglas prima facie case evidentiary framework has no
express limitation. Is it important that it was two of three employees that were replaced by
younger workers? Does the piggy-backing plaintiff have any burden of proof concerning the
circumstances of replacement hires? And how should Wal-Mart’s (or any future defendant’s)
usual opportunity for rebuttal in disparate-impact analysis be reviewed when employed to satisfy
the prima facie element of an inference-of—disparate-treatment age di8crimination claim?
Respectfully, proof of the replacement of two out of three employees with younger employees
does not, without more, justify an inference of disparate age discrimination.

Although I agree the district court erred in applying the wrong standard to Schmidt’s
prima facie case, I would afﬁrm the result reached by the district court.

B.
The decision to discredit Theobald’s termination of Appellants is more problematic.

While district courts should hesitate to diSpose of a case on summary judgment after a prima

-20-

No. 14-3828, Moﬂat er al. v. Wal-Mart Stores, Inc. et al.

According to Thompson, an employee of Bonnie Bell Plants (Bonnie Bell)—a Walmart
vendor and owner of the plants3—removed the plants that “didn’t look good” from the display
racks and placed them in a cart. He then took the cart toThompson and asked her to throw the
plants away. Normally, the vendor’s employee loads the plants into his truck—«rather than
discard them at the Walmart store—but the store’s greenhouse had had an aphid infestation.
Thompson, who apparently has a “green thumb,” noticed that some of the plants could be
salvaged and commented to the Bonnie Bell employee that she “could save some of [the plants],”
to which he responded, “[G]o for it.” Thompson shared the vendor’s statement with Moffat and
Schmidt, and they each took some plants they thought could be saved. Thompson discarded the
remaining plants.4

During the interviews with Jenkins, Plaintiffs each identiﬁed others they believed
engaged in similar conduct. Moffat testiﬁed that he was sure he told Jenkins and the assistant
manager that he knew of at least three Lawn and Garden associates who had taken plants in
previous years, including a department manager. Thompson similarly stated that several
employees took discarded plants from Bonnie Bell in prior years and that members of

management knew the employees were taking the plants. Schmidt told Jenkins that associates

3 Bonnie Bell’s products were “pay-per—scan” merchandise. Under Walmart’s pay-per-
scan program:

If an item is a pay—per-scan item, Walmart does not pay the vendor for the
item unless and until it is sold to a customer. Accordingly, if the item is not sold
and the vendor decides to take the item off of Walmart’s shelves and either try to
sell it elsewhere or destroy it, for whatever reason, Walmart is not obligated to
pay the vendor anything for that item. Essentially, the item never “belongs” to
Walmart. Instead, in exchange for providing the vendor a venue in which to sell
their [sic] product, Walmart receives a speciﬁed portion of the sale price of the
item.

4 Thompson planted the plants she took in a neighbor’s yard where they thrived. The
plants Moffat and Schmidt took did not revive.

-3-

No. 14-3828, Moﬂat et al. v. Wal—Mart Stores, Inc. et al.

facie case has been established, district courts should be equally hesitant to turn the interpretation
of corporate policy into a question for a civil jury. There is no shortage of authority urging
caution when it comes to analyzing the internal personnel operations of a corporation when there
are no indicia, even faint, of discriminatory animus. See, e.g., Haughton v. Orchid Automation,
206 F. App’x 524, 532 (6th Cir. 2006) (quoting Mitchell v. Toledo Hosp, 964 F.2d 577, 585 (6th
Cir. 1992)) (internal quotation marks omitted). Before judgment may be passed on a defendant’s
employment decision a plaintiff must show that “discrimination was the real reason for the
adverse employment action.” Haughton, 206 F. App’x at 531-32 (6th Cir. 2006) (quoting St.
Mary ’5 Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993)); see also Majewski v. Automatic Data
Processing, Inc, 274 F.3d 1106, 1116-17 (6th Cir. 2001) (“[An] employee cannot establish that
the reason [for termination] was pretextual simply because it is ultimately shown to be
incorrect”).

That bears emphasizing. Aside frorn an old corporate memo, which the majority rightly
discredits, Appellants have not identiﬁed any evidence of ageist animus on the part of the Wal—
Mart decision-makers at the Brooklyn, Ohio store. And there appears to be no disagreement that
while the plants at issue had little if any value, Wal-Mart’s ethics rules served important
purposes—t0 justify the integrity of their product pricing and to emphasize their employees” duty
to protect Wal~Mart’s inventory, particularly the perishable sort. One can see why Wal—Mart
could face very tangible business risks if it was not disciplined in enforcing these principles,
even if in a set of circumstances such as this, where inventory of little monetary value is
involved. Indeed, there is no dispute between the parties that Wal-Mart extensively trained its
employees, including Appellants, on its ethics policy and ensured its employees, again including

Appellants, passed a computer-based lesson (“CBL”) demonstrating proﬁciency in that policy.

-21-

No. 14-3828, Moﬂat et al. v. Wal—Mart Stores, Inc. et al.

See Dep. of Christopher Moffat, ECF No. 19-1, Page ID 329-331; Dep. of Clarissa Thompson,
ECF No. 19-2, Page ID 415—16; Dep. of Patricia Schmidt, ECF No. 19-3, Page ID 502—07. And
there is also no dispute that the CBL gave examples of gifts and gratuities to include
“discontinued or no longer used samples and merchandise” and encouraged employees to obtain
advice if they were unsure of the policy. Moffat Corp. Ethics CBL, ECF No. 19-4, Page ID 584.

Discovery was closed. Appellants produced no additional evidence of ageism. DeSpite
this, the suggestion is that Wal-Mart’s decision-makers at its Brooklyn store were sufﬁciently
inept that one must, taking the facts in the light most favorable to the Appellants, conclude that
age might have been a motivation for Appellants” termination. I do not believe Reeves v.
Sanderson Plumbing Products, Inc, 530 US. 133 (2000), cited for this proposition, to be
controlling in this case. The facts of Reeves are inapposite to the facts Appellants have actually
developed in this case. This diSpute is more appropriately governed by Sixth Circuit caselaw
counseling deference to business judgment. The mere fact Theobald did not gather more
evidence, instead relying on evidence gathered by a direct subordinate tasked with investigating
Appellants” misconduct, does not meet this Court’s standard for proof of pretext.

1.

The majority concludes that the decision-making process utilized by Theobald was so
deﬁcient that no proof or indicia of age discrimination need be proved by Appellants to survive
summary judgment. According to the majority, such a deﬁcient process is itself an analog for
intentional ageist animus. I do not believe that existing legal authority supports that proposition.

Reeves, in my view, requires afﬁrmance. In Abdnlnour v. Campbell Soup Supply Co.,
LLC, 502 F.3d 496, 504 (2007), this Court held that under Reeves a plaintiff must make a

“substantial showing that his employer’s stated reason for terminating him was false.” But

-22-

No. 14-3828, Moﬂat et al. v. Wal-Mart Stores, Inc. et a1.

because the plaintiff “fail[ed] to adduce any evidence that he was ﬁred for a reason other than
poor job performance” his case could not survive summary judgment under Reeves. Id. Thus,
Abdulnour highlights an important point. Reeves demands that a plaintiff demenstrate the falsity
of an employer’s justiﬁcation for termination, not its mere deﬁciency. The facts of Reeves alone
are sufﬁcient to demonstrate this point. Surviving summary judgment requires that “a plaintiff’ s
prima facie case, combined with sufﬁcient evidence to ﬁnd that the employer’s asserted
justiﬁcation is false, may permit the trier of fact to conclude that the employer unlawfully
discriminated.” 530 US. at 148 (emphasis added).

In Reeves, the employee-petitioner was terminated due to “numerous timekeeping errors
and misrepresentations on the part of [the petitioner and two of his coworkers.]” Id. 138 (quoting
Reeves v. Sanderson Plumbing Products, Inc., 197 F.3d 688, 690 (5th Cir. 1999)) (internal
quotation marks omitted). After being terminated, the petitioner, Reeves, ﬁled suit against his
employer under the ADEA “contending that he had been ﬁred because of his age[.]” Id. The case
proceeded to trial and the jury returned a verdict for Reeves. The defendant ﬁled a motion for
judgment as a matter of law that was denied by the district court. The Fifth Circuit reversed.

In reversing, the Fifth Circuit held that “[Reeves] had not introduced sufﬁcient evidence
to sustain the jury’s ﬁnding of unlawful discrimination.” Id. at 139. The Fifth Circuit noted that
Reeves likely produced sufﬁcient evidence to demonstrate pretext but he did not prove the
ultimate issue: whether the employer’s decision to terminate was motivated by Reeves’ age. The
Fifth Circuit reached this conclusion because the evidence of ageism on the part of one of
Reeves’ supervisors—certain ageist comments—was unrelated to Reeve’s actual termination.
Reeves did not introduce any evidence that the two other supervisors that participated in his

termination “were motivated by age[.]” Id. “On this basis, the court concluded that petitioner had

-23-

No. 14-3828, Moﬂat et al. v. Wal-Mart Stores, Inc. et a].

not introduced sufﬁcient evidence for a rational jury to conclude that he had been discharged
because of his age." Id. at 140.

The Supreme Court disagreed but did so because Reeves “made a substantial showing
that respondent’s explanation was false.” Id. at 144. The evidence supporting the
nondiscriminatory explanation for Reeves’ discharge “consisted primarily of testimony by
Chesnut and Sanderson and documentation of petitioner’s alleged ‘shoddy record keeping.” Id.
at 143 (quoting Reeves, 197 F.3d at 692). This evidence purportedly revealed that the area
Reeves oversaw was very lax, due in part to Reeves “not correctly recording the absences and
hours of employees.” Id. at 144. The employer—reSpondent also produced evidence of employees
that Reeves supervised who committed attendance violations but who went undisciplined by
Reeves. Ultimately, the employer claimed that Reeves was terminated for falsifying company
pay records since employees under Reeves’ charge were being paid for hours Reeves failed to
indicate they did not actually work.

While this explanation established a nondiscriminatory basis on which Reeves was
terminated, Reeves reSponded by disproving the respondent’s claims of deﬁcient performance.
The Supreme Court detailed at length the ways in which Reeves produced evidence that
disproved his former employer’s nondiscriminatory reason for termination. Id. at 144-45. Many
of Reeves’ explanations resulted in concessions by his former supervisor that Reeves’ allegedly
terminable offenses were actually not offenses at all. Many resulted from assumptions made by
management when confronted with less-than-clear records. For example, Reeves’ superior
admitted that the timeclock at the plant often malfunctioned. When it did, a supervisor such as
Reeves would write in the day’s start time—7 a.m.—as the employee’s arrival time if the

employee was at his station on time. This undercut the employer’s assertion that an employee

-24-

No. 14-3 828, Moﬂar et a]. v. Wal-Mart Stores, Inc. et al.

who punched in at 7 am. could not be at his station by 7 am. Thus, Reeves rebutted, with
admissible evidence, each factual assertion that his employer advanced to justify his termination.

Because of the evidence that petitioner-plaintiff Reeves’ produced that his employer’s
reasons for terminating him were false, the Supreme Court did away with the requirement that a
plaintiff show some additional indicia of age discrimination to establish a prima facie case and
survive summary judgment. The Supreme Court explained, however, that an employer’s
nondiscriminatory explanation for a plaintiff’s termination must be false if it is to stand in for
indicia of discrimination. That has also been the law of our Circuit. See, e.g., Shah v. NXP
Semiconductors USA, Inc, 507 F. App’x 483 (6th Cir. 2012) (holding that appellant could not
establish that the process of hiring her eventual replacement before terminating her proves that
the employer’s reason for termination was false and that, as a result, she needed to prove
discriminatory animus); cf. Hale v. ABF Freight Sys, Inc, 503 F. App’x 323, 335-36 (6th Cir.
2012) (reversing summary judgment in ADEA case where there was no evidence of ageism but
there was proof of direct hostility toward the plaintiff by the ultimate decision-maker that was
not related to stated reason for termination).

One could be critical of Theobald for a number of reasons. While his methods, and his
decision that the case required termination rather than coaching, may leave something to be
desired, his explanation demonstrated his ability to distinguish the relevant difference between
Wal—Mart’s integrity policy and its policy prohibiting employee theft. When asked whether
employees would violate the gifts policy by retrieving dead plants from the trash without the
vendor’s knowledge, he answered no. Dep. of Joseph Theobald, ECF No. 20-4, Page ID 1041-
42. When posed a question concerning Appellants’ behavior in this case and whether that

violated the gifts policy, he answered yes. Id. at 103 8-3 9. When asked why this situation resulted

-25-

No. 14-3828, Moﬂat et al. v. Wal—Mart Stores, Inc. et al.

in such a harsh penalty he directed his questioner’s attention to Wal-Mart’s decision to make
integrity issues an immediately terminable offense. Id. at 1041. His answer comports with what
he listed as the reason for Appellants’ termination when he initially made the decision: “integrity
issue.”

While Theobald acknowledged that he did not review the documentary evidence
available to him about Appellants’ interviews with Jenkins, he did rely upon Appellants’
admissions to Jenkins during their investigatory interviews. Appellants admitted during their
interviews that they asked a vendor if they could take home items which they were responsible
for overseeing, which is all the informatiOn that Wal-Mart’s policy and the law required
Theobald to rely upon. Smith v. Chrysler Corp, 155 F.3d 799, 807 (6th Cir. 1998) (“[W]e do not
require that the decisional process used by the employer be optimal or that it left no stone
untumed.”). Far from leaving numerous stones unturned, Theobald relied on the facts gathered
by Jenkins, a permissible means of decision-making. See Crabrree v. Sec ’y, US. Dep’t of
Homeland Sec, No. 14-3868, 2015 WL 1948267, at *4 (6th Cir. May 1, 2015) (holding that a
decision-maker’s reliance on reports of misbehavior from subordinates can constitute reasonable
reliance on particularized facts).

Finally, I do not believe a jury could, without more, conclude that Theobald’s decision
was actually pretext for age discrimination. As addressed above, proof of the falsity of an
employer’s proffered reason for temiination has always been distinguished from a harsh or
erroneous application of corporate policy. The law should continue to treat the two differently.

2.
Assuming for sake of argument that Appellants could conceivably rebut Wal-Mart’s

legitimate non-discriminatory reason for termination, that does not end my concern. “Under this

-26-

No. 14-3 828, Moﬂ'at et al. v. Wal—Mart Stores, Inc. et al.

circuit’s modiﬁed honest-belief doctrine, for an employer to avoid a ﬁnding that its claimed
nondiscriminatory reason was pretextual, the employer must be able to establish its reasonable
reliance on the particularized facts that were before it at the time the decision was made.” Russell
v. Univ. of Toledo, 537 F.3d 596, 605 (6th Cir. 2008) (quoting Wright v. Murray Guard, Inc,
455 F.3d 702, 708 (6th Cir.2006)) (internal quotation marks omitted) (emphasis in original). The
majority notes that “Theobald’s own testimony shows that he did not ascertain or know all the
relevant facts[] and that he did not think it important to know such facts before terminating
Plaintiffs’ employment.” For that reason, the majority concludes, “[t]he honest-belief defense . . .
does not apply.”

That, in my View, misapplies the honest belief rule. The honest belief rule asks if the
reliance by the employer on the “partieularized facts that were before it at the time the decision
was made” was reasonable. Russell, 537 F.3d at 605. Put another way, “the key inquiry is
whether the employer made a reasonably informed and considered decision before taking an
adverse employment action.” Smith, 155 F.3d at 807. No evidence adduced by Appellants, or
identiﬁed by the majority would make Theobald’s reliance on the facts before him unreasonable.
True, he could have gathered more information or undertaken a more deliberate procedure. But
Appellants admitted, and all parties agree, that they took the plants after asking the vendor if they
could. See Crabtree, 2015 WL 1948267, at *4 (holding that it is reasonable for a decisiOn maker
to not directly ascertain facts but instead rely on facts communicated by subordinate
investigators). Theobald’s reliance on the Appellants’ admissions of culpability was reasonable.

C.
One last point is important. Allowing an ADEA case to proceed to trial with no material

evidence of age discrimination is particularly concerning because the ADEA does not authorize a

-27-

No. 14-3828, Mojfat et al. v. Wal-Mart Stores, Inc. et a].

mixed-motive jury question. Gross v. FBI. Fin. Serva, Inc, 557 US. 167 (2009). This means
I that a reasonable juror must conclude not only that Wal~Mart possessed some ageist animus in
arriving at its termination decision, but that the decisiOn to terminate was predicated only on
Appellants’ age. How any reasonable juror could do so in a case where the plaintiffs have
admitted to committing the offending conduct and the plaintiffs have marshaled virtually no
evidence that the plaintiffs” ages were Wal-Mart’s guiding criteria is puzzling.
III.

Respectfully, I would afﬁrm the district court’s conclusion that Appellants “have not

supplied evidence by which the fact ﬁnder might reasonably infer the existence of a

discriminatory motive.” August 1, 2014 Opinion & Order 17, ECF No. 36, Page ID 2091.

-23-

No. 14-3828, Moﬁat er a]. v. Wal-Mart Stores, Inc. et al.

occasionally received items, including cosmetic samples, mouthwash, and greeting-card
enve10pes, from other vendors.

Plaintiffs also provided a written statement to Jenkins. Moffat wrote: “Bonnie Plant, as
they do each year, threw out their vegetables. They told Clarissa [ThOmpson] to take whatever
she wanted & throw the rest away. She took some, Pat [Schmidt] & I took 1 pepper plant & 1
oregano plant. Anyone else? I don’t know.” In her statement, Thompson wrote:

I honestly did not realize I was doing wrong in taking the tomato [plants]
that were being thrown away. I took 3. I also was not aware that I cannot accept

a cup of coffee or plants from [a] customer’s garden. I would in no way ever[] do

wrong to Wal-Mart. I try to save and do as much as I can for the company and
customers.

I am very sorry and will not accept gifts or anything ever again.

Schmidt stated:

I received tomato plants from a vendor that were going to be thrown away
and said that we may have them[.] From what I was told[,] they have done this in
the past[.] I did not know that we were not allowed to receive gifts from any one.
I am sorry for what I done and [it] will never happen again[.] My associate done
this [for] ﬁve years and said that the vendor didn’t want to throw away and said it

was ﬁne sense we don’t pay for them[.] Again I am very sorry[.] I would never
had done this if I known this[.] I am new in this Dept. [sic throughout]

After interviewing Plaintiffs and taking their written statements, Jenkins turned her
investigative ﬁle over to Theobald. The ﬁle included records with Plaintiffs’ dates of birth. In
his deposition, Theobald could not recall whether he reviewed the ﬁle before deciding to
terminate Plaintiffs’ employment; but he testiﬁed that, ordinarily, he does not review the ﬁle,
including written statements, before deciding whether to discipline an employee. Based on
Plaintiffs’ admissions to taking plants, Theobald considered their conduct as demonstrating
“compromised integrity,” which, under Walmart’s Coaching for Improvement Policy, can
qualify as “gross misconduct” and subject the employee to immediate termination. He decided

to discharge Plaintiffs.

No. 14-3828, Moffat et al. v. Wal—Mart Stores, Inc. et al.

Jenkins and an assistant store manager met with each Plaintiff to communicate
Theobald’s decision. Plaintiffs were provided an exit interview form that states the reason for
the termination as “Gross Misconduct—Integrity Issue.” On Moffat’s form, the manager
commented: “Chris was identiﬁed by Asset protection as receiving gratuity from a vendor which
is direct violation of the company’s ethics policy.” The manager wrote on Thompson’s form that
“Clarissa is being terminated due to accepting gifts from a local vendor[;] the gifts were tomato
plants and were near death but Walmart policy states that no associate working for Walmart will
accept gifts from a vendor no matter how small.” Schmidt’s exit interview form states that
“Patricia was accepting ﬂowers from vendors with out [sic] paying for them.”

Walmart discharged Schmidt on June 21, Thompson on June 23, and Moffat on June 28,
2010. On June 23 and June 29, 2010—the same day it discharged Thompson and one day after it
discharged Moffat—Walmart hired 19- and 21-year—old temporary associates (both later made
permanent) “to work the hours that Mr. Moffat and Ms. Thompson would have worked.”
Walmart did not replace Schmidt; Walmart claimed that because the store had too many
department managers, it transferred her duties to another department manager who was older
than Schmidt, but who was later replaced after her retirement by a 26—year-old in August 2010.
Walmart does not dispute that Plaintiffs were otherwise good employees.

The district court determined that Schmidt could not establish a prima facie case of age
discrimination because she did not show that Walmart treated substantially younger, similarly
situated employees better, and concluded that Plaintiffs did not rebut Walmart’s
nondiscriminatory reason for discharging them and thus could not show pretext. Plaintiffs now

appeal the district court’s entry of summaryjudgment in Walmart’s favor.

No. 14-3828, Moﬁot et al. v. Wal—Mari Stores, Inc. et al.

II.

We review de novo a district court’s Order granting summary judgment. Rudisill v. Ford
Motor Co., 709 F.3d 595, 600 (6th Cir. 2013). An award of summary judgment is appropriate “if
the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Mitchell v. Fankhauser, 375 F.3d
477, 479 (6th Cir. 2004). In determining whether the grant of summary judgment was proper,
“we must view all evidence in the light most favorable to the nonmoving party.” Kleiber v.
Honda of Am. Mfg, Inc, 485 F.3d 862, 868 (6th Cir. 2007) (citing Matsushira Elec. Indus. Co. v.
Zenith Radio Corp, 475 U.S. 574, 587 (1986)). “The mere existence of a scintilla of evidence to
support the plaintiffs position will be insufﬁcient; there must be evidence on which the jury
could reasonably find for the plaintif .” Copeland v. Machulis, 57 F.3d 476, 479 (6th Cir. 1995)
(citing Anderson v. Liberty Lobby, Inc, 477 US. 242, 252 (1986)).

III.

Under the ADEA, it is unlawful for an employer to discharge an employee who is at least
40 years old because of the employee’s age. 29 U.S.C. §§ 623(a)(1), 631; Mickey v. Zeidler Tool
& Die C0,, 516 F.3d 516, 521 (6th Cir. 2008). Similarly, it is an unlawful discriminatory
practice in Ohio for an employer to discharge an employee because of the person’s age. Ohio
Rev. Code § 4112.02(A). Age-discrimination claims brought under Ohio law are analyzed under
the same standards as claims brought under the ADEA. Minadeo v. ICI Points, 398 F.3d 751,
763 (6th Cir. 2005). A plaintiff can prove unlawful age discrimination under the ADEA with
circumstantial evidence—that is, “proof that does not on its face establish discriminatory animus,

but does allow a factfinder to draw a reasonable inference that discrimination occurred.” Wexler

v. White ’5 Fine Furniture, Inc, 317 F.3d 564, 570 (6th Cir. 2003).

No. 14—3 828, Maﬁa: et al. v. Wal-Mart Stores, Inc. et al.

A.

A plaintiff without direct evidence of discrimination can establish a prima facie case of
age discrimination by showing: (1) she was at least 40 years old at the time of the alleged
discrimination; (2) she was subjected to an adverse employment action; (3) she was Otherwise
qualified for the position; and (4) she was replaced by a younger worker, or there are
circumstances that support an inference of discrimination. Mickey, 516 F.3d at 521; Blizzard v.
Marion Technical Coll, 698 F.3d 275, 283 (6th Cir. 2012); Coomer v. Bethesda Hosp, Inc, 370
F.3d 499, 511 (6th Cir. 2004). “The key question is always whether, under the particular facts
and context of the case at hand, the plaintiff has presented sufficient evidence that he or she
suffered an adverse employment action under circumstances which give rise to an inference of
unlawful discrimination.” Clay v. United Parcel Serv., Inc, 501 F.3d 695, 703 (6th Cir. 2007)
(internal quotation marks omitted).

Walmart does not dispute that Moffat and Thompson established a prima facie case of
age discrimination; however, it argues that although Schmidt can establish the ﬁrst three
elements, she cannot show Walmart treated her less favorably than similarly situated employees

outside the protected class.5 Schmidt contends younger employees (1) had engaged in the same

5 Schmidt does not dispute that she was not replaced—by a younger employee or
otherwise. But Walmart’s claim that Schmidt failed to prove that the three younger employees
are outside the protected class is misplaced. An ADEA plaintiff need not show that she was
treated less favorably than someone outside the protected class. See O’Connor v. Consol. Coin ,
Caterers Corp, 517 US. 308, 312—13 (1996) (“The fact that one person in the protected class
has lost out to another person in the protected class is . . . irrelevant, so long as he has lost out
because of his age. . . . [T]he fact that a replacement is substantially younger than the plaintiff is
a far more reliable indicator of age discrimination than is the fact that the plaintiff was replaced
by someone outside the protected class”). Rather, she must show circumstances that support an
inference of unlawful age discrimination. Blizzard, 698 F.3d at 283; Clay, 501 F.3d at 703; see
also Macy v. Hopkins Cnty. Sch. Bd. 0fEduc., 484 F.3d 357, 365 (6th Cir. 2007) (stating that the
fourth element requires a showing that a plaintiff “suffered [the adverse employment action]
under circumstances which give rise to an inference of unlawful discrimination”), abrogated on

-7-

No. 14-3 828, Moﬂat et at. v. Wat-Mart Stores, Inc. et al.

conduct as Plaintiffs without consequence, (2) were disciplined less harshly for more serious
misconduct, and (3) had accepted items from vendors without discipline. Walmart maintains
that there is no evidence that the three younger associates Schmidt identiﬁed are outside the
ADEA’s protected class and that the evidence does not support that the younger workers
accepted plants from a vendor or were subject to discipline or investigation by Theobald. The
district court concluded that the younger employees were not proper comparators, in part because
the younger employees did not share the same “ultimate decision-maker” (i.e., Theobold) as
Schmidt.

Contrary to Walmart’s contention, Schmidt presented a prima facie case of age
discrimination because the circumstances of her discharge—identical to her co~plaintiffs in all
relevant respects other than her replacementé—support an inference of age discrimination. The
evidence shows that Walmart discharged three older employees (ages 54, 59, and 62 years) for
engaging in the same c0nduct, leaving the Lawn and Garden Department staffed primarily by

three signiﬁcantly younger employees (ages 19, 21, and 23),7 and hired two signiﬁcantly

other grounds by Lewis v. Humboldt Acquisition Corp, 681 F.3d 312 (6th Cir. 2012). Such
circumstances may, but need not, include an allegation that plaintiff was treated less favorably
than an employee who is at least six years younger. Id. at 283—84; Grosjean v. First Energy
Corp, 349 F.3d 332, 340 (6th Cir. 2003) (establishing bright-line rule that “an age difference of
six years or less between an employee and a replacement is not signiﬁcant”).

6 Although Schmidt was the Lawn and Garden Department Manager, and Moffat’s and
Thompson’s supervisor, Walmart does not contend that her alleged misconduct was more
egregious than Moffat’s or Thompson’s.

7 Walmart argued below that Plaintiffs’ representation that the Lawn and Garden
Department was staffed by ﬁve signiﬁcantly younger employees is factually unsupported.
Walmart asserted that at least ﬁfteen employees worked in the Lawn and Garden Department,
relying on an untitled spreadsheet in the record, and that their ages ranged from 19 to 77 years.
Contrary to Walmart°s argument, Plaintiffs’ contention is supported by record evidence;
Walmart’s is not. First, Plaintiffs cite Assistant Store Manager Donegan’s deposition, in which
he was asked to identify on the Spreadsheet the employees who “worked primarily in the laWn
and garden department as opposed to some other department at the Brooklyn Wal-Mart.”

-3-

No. 14-3 828, Moﬂat at a]. v. Wal-Mart Stores, Inc. et al.

younger employees as replacements (ages 19 and 21).8 The composition of the Lawn and
Garden Department before and after Plaintiffs’ terminations supports an inference of age
discrimination. We conclude Schmidt satisﬁed the fourth prong and thus established a prima

facie case of age discrimination.

B.

Once a plaintiff has satisﬁed her initial burden, the burden of production shifts to the
defendant to proffer a legitimate, nondiscriminatory reason for the adverse decision. Mickey,
516 F.3d at 521. Plaintiffs do not dispute that Walmart articulated a legitimate,
nondiscriminatory reason for its discharge decision—that Plaintiffs violated its policy against
accepting gifts from suppliers. Thus, the burden shifts to Plaintiffs to show that the stated reason

is pretext for age discrimination. Id.

1.

To avoid summary judgment, a plaintiff must present evidence from which a jury could
reasonably ﬁnd that the employer’s proffered reason for the adverse employment action was not
the real reason that it discharged her and that unlawful age discrimination was the true reason.
Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th Cir. 2009). A plaintiff generally can show that
the stated reason was not the real reason by showing that it (1) has no basis in fact, (2) did not

actually motivate the adverse employment decision, or (3) was insufﬁcient to motivate discharge.

Donegan identiﬁed six individuals, including the Plaintiffs. Second, the spreadsheet alone does
not support Walmart’s version of the facts because it does not identify the departments of the
employees listed On it.

8 In its brief, Walmart concedes that it replaced Moffat and Thompson with 19 and 21-
year—olds, although it asserts the two new hires were temporary associates. That the new hires
were temporary—rather than permanent—does not alter our analysis. See Turtle v. Metro. Gov ’t
of Nashville, 474 F.3d 307, 318 (6th Cir. 2007) (“In cases where the new hire takes on the
plaintiffs former job responsibilities, merely designating the new hire ‘temporary’ will not
defeat the fourth element”).

No. 14-3828, Moﬂat er al. v. Wall-Mart Stores, Inc, et a1.

Blizzard, 698 F.3d at 285. This ﬁrst category includes evidence that the employer’s basis for the
plaintiff’s discharge never happened, and the second category requires the plaintiff to admit the
factual basis underlying the employer’s proffered reason and further admit that the conduct could
motivate dismissal. Chattman v. Toho Tenax Am, Inc., 686 F.3d 339, 349 (6th Cir. 2012), “The
third category of pretext consists of evidence that other employees, particularly employees
outside the protected class, were not disciplined even though they engaged in substantially
identical conduct to that which the employer contends motivated its discipline of the plaintif .”
Id. This court does not require rigid application of these three criteria; rather, the question is a
commonsense one: “Did the employer ﬁre the employee for the stated reason or not?” Blizzard,
698 F.3d at 285. At the summary-judgment stage, the plaintiff need only rebut the employer’s
proffered rationales to carry her burden; she need not disprove them. Griﬁin v. Finkbeiner, 689
F.3d 584, 593 (6th Cir. 2012). Courts should exercise caution in granting summary judgment for
the defendant once the plaintiff has made a prima facie case and a showing of pretext because
“an employer’s true motivations are particularly difﬁcult to ascertain, thereby frequently making
such factual determinations unsuitable for disposition at the summary judgment stage.” Singﬁeld
v. Akron Metro. Hous. Auth, 389 F.3d 555, 564 (6th Cir. 2004) (citations omitted).

Here, Walmart asserts that Theobold discharged Plaintiffs for violating its gifts policy.
But Walmart does not have a zero-tolerance rule for violations of that policy, since Theobold and
Jenkins both admitted that they could have allowed Plaintiffs to keep their jobs. And Plaintiffs
each testified that they did not know they had violated the gifts policy when they took the plants
home. Thus, Walmart ﬁred the plaintiffs for what was at worst a technical—and seemingly

innocent—violation of the gifts policy. Given that Walmart’s discipline guidelines encourage

-10-